NAUGHTON, Judge,
dissenting:
I believe a limited evidentiary hearing is needed to resolve the issue of unlawful command influence. See United States v. DuBay, 37 C.M.R. 411 (C.M.A.1967). The facts developed thus far do not convince me that the majority’s disposition is based on a solid factual foundation, particularly with respect to their finding that no appearance of unlawful command influence exists in this case. In any case, I see no necessity for the majority’s apparent remodeling of the analytical framework this court uses to resolve issues of unlawful command influence. See United States v. Johnson, 34 C.M.R. 328 (C.M.A.1964).
I am especially troubled by the majority’s treatment of the concepts of actual unlawful command influence and the appearance of unlawful command influence. I do not believe a bright line separates these concepts. In particular I do not believe the appearance doctrine is concerned solely with public opinion. Our system of justice promises an accused a fair trial. This principle is the focal point for the court’s review of court-martial proceedings. We are not arbiters of public opinion. A concern that the “public” would interpret certain events as affecting the fairness of an accused’s trial is simply a real concern that such events did in fact affect the fairness of the trial. The appearance doctrine protects the public’s confidence in the military justice system by protecting an accused against unlawful command influence which may not be detected but, which under the given circumstances of a case, may well exist. See United States v. Johnson, 34 C.M.R. at 331 (“[T]he apparent existence of ‘command control’ ... is as much to be condemned as its actual existence.”); see also United States v. Berry, 39 C.M.R. 541 (A.B.R.1968) (en banc) (citing Johnson, finds appearance of command influence). The “imperceptible and subtle effect” of a commander’s actions upon his subordinates are considered under this doctrine. Given my interpretation of the appearance doctrine, I also cannot dismiss the procedural rights of an accused as irrelevant when that issue is raised on appeal. See supra at p. 26.
Once an accused presents facts to this court indicating that the appearance or the existence of unlawful command influence attaches to his trial, we presume the accused was prejudiced. United States v. Johnson, 34 C.M.R. at 331. The government then has the burden of rebutting this presumption by clear and positive evidence. United States v. Rosser, 6 M.J. 267 (C.M.A. 1979). Any doubt concerning the issue must be resolved in favor of the accused. United States v. Kitchens, 31 C.M.R. 175, 180 (C.M.A.1961). No matter how this matrix of the court’s treatment of unlawful command influence is manipulated, the court cannot avoid determining whether the accused has sustained his burden in raising the issue of unlawful command influence and, if so, whether the government has rebutted the resulting presumption of prejudice. These are not easy tasks and are not made easier by applying the majority’s “appellate model.”
“Unlawful command influence” is a legal concept and certainly does not embrace every foolish or ill-advised action by a commander. The issue of “unlawful command influence” arises when a commander’s actions, interpreted in light of the realities of military life, affect or appear to affect the fairness of a criminal proceeding. Cf. United States v. Miller, 19 M.J. 159, 164 (C.M.A.1985) (realities of military life create unique problems with respect to perception of fairness in criminal trial). In a case involving allegations of unlawful command influence, the determination of whether the acts complained of trigger judicial scrutiny turns upon the perceived or actual effect the acts had upon a specific accused’s trial.1
*895In this case the appellant asserts that the actions of Colonel Beavers create the appearance that unlawful command influence affected his trial. He argues that the objectively reasonable effect of Colonel Beavers’ actions would be to deter witnesses from discharging their proper role in the court-martial process and prevent the chain of command from exercising their independent judgment concerning the recommended disposition of a case.
To analyze the appellant’s contentions, I reject any formalistic standard for determining whether an issue of unlawful command influence has been raised. This court, using its knowledge of military society and the particular nature of relationships between superiors' and subordinates within this society, must analyze an alleged act of unlawful command influence in terms of both its objective content and its subjective message. This analysis considers the totality of circumstances surrounding the questioned act, to include: the substance of the act, the relationship between the actor and his audience, the time and duration of the act, and the context in which the act arises.
In the case at bar the facts show that in an attempt to emphasize the magnitude of the drug problem in DIVARTY and to reinforce the unacceptability of being involved in drugs, Colonel Beavers, before a formation of 1200 troops, called forward forty individuals, who “did not meet the standards of the Army or Pinder Barracks.” As these individuals reported to Colonel Beavers, some had their unit crests removed. All ultimately were searched, handcuffed and removed from the area. For a few days afterwards, the majority of these individuals were billeted together. They were then given the option of returning to their units. Approximately twenty-seven individuals, including the appellant, declined the option and were formed into a unit which became known as the “Peyote Platoon.” The critical question presented to this court is whether these events, under the standard set forth above, logically support an inference either that members of the appellant’s chain of command did not exercise their independent judgment in recommending that the appellant be tried by a general court-martial or that witnesses were deterred from testifying on appellant’s behalf. I find the record insufficient to satisfactorily answer these questions.
I find that Colonel Beavers’ actions, considered in toto, effectively stripped the appellant and thirty-nine other individuals of their presumption of innocence. The announcement that some soldiers at the formation did not meet the standards of the Army or of Pinder Barracks and needed to be removed from the unit, coupled with the subsequent ceremonial “drumming out” of these individuals is subject to only one interpretation — Colonel Beavers believed these individuals were guilty. The appellant would have no complaint if Colonel Beavers had only conducted a public apprehension of suspected offenders, but Colonel Beavers went further. Public accusations by a commander are permissible; public declarations of guilt are not. See United States v. Cole, 38 C.M.R. 94 (C.M.A.1967); United States v. Dixson, 10 M.J. 667 (N.C. M.R.1980); United States v. Rosa, 46 C.M.R. 480 (N.C.M.R.1972).
This case raises serious questions concerning the balance between the zealous deterrence of crime and the need to maintain the fairness of the military justice system. When a commander, such as Colonel Beavers, publicly and forcefully identifies a specific individual as being guilty of criminal offenses, a substantial risk arises that the subordinates who hear him will suspend their independent judgment about the individual’s guilt or innocence. Cf. United States v. Pierce, 29 C.M.R. 849 (A.F.B.R.1960) (public statements by a commander concerning a potential court-martial need close scrutiny). The realities of military life regarding the relationships between superiors and subordinates create a concern that a subordinate in this situation will either embrace his superior’s beliefs or *896at least not act contrary to those beliefs.2 Once a commander unequivocally announces that a particular individual fails to meet the standards of the Army and his unit, a subordinate faces an obvious dilemma if he disagrees and believes the individual is a good soldier and should be retained in the unit. This dilemma confronts not only the commander who makes the initial recommendation concerning the appropriate disposition of the individual’s case3 but also the servicemember who must decide whether he should testify on the individual’s behalf. Colonel Beavers’ actions presented the members of the formation with this precise dilemma.
In postulating the preceding interpretation of the events at issue, I recognize that the appellant has not come forward with any affirmative evidence showing that Colonel Beavers’ actions affected his trial. However, the absence of such evidence does not lead me to conclude that neither the appearance nor the actuality of unlawful command influence is present.4 The integrity of the military justice system is impugned whenever a commander’s actions create the appearance of depriving an accused of military due process.5 Since the treatment of the forty named individuals at the mass apprehension may have had this effect, a full exposition of the facts is needed to ascertain the message conveyed by the mass apprehension and to determine its impact.6 Such an inquiry is needed to compile a complete record so this court may conduct a full and thorough review of the appellant’s case and resolve the unlawful command influence issue “in a manner that will foster public confidence in court-martial proceedings.” United States v. Rodriguez, 16 M.J. 740, 742 (A.F.C.M.R.1983).
Accordingly, I would order an evidentiary hearing be conducted pursuant to United States v. DuBay.7

. In certain instances the acts in question may have such an impact on the military justice system as a whole that they inherently affect the *895fairness of an accused’s trial. See e.g., United States v. Rosser, 6 M.J. 267 (C.M.A.1979).


. See generally H. Moyer, Justice and the Military § 3-220 (1972) (command influence in the context of a small military community).


. Colonel Beavers may not have specified the method by which the individual should be removed from the unit but, at a minimum, his actions make clear that retention of the individuals would be contrary to his position.


. Cf. United States v. Tucker, 17 M.J. 519 (A.F.C. M.R.1983) (limited evidentiary hearing ordered to fully develop issue of unlawful command influence when squadron commander at a mandatory formation mentioned the names of four accused and advised squadron members to disassociate themselves from these individuals and then at a second meeting, after a sergeant testified at one of the accused’s trial, discussed the appropriate method for determining whether one should provide character testimony).


. Like the case at bar, conduct outside the courtroom affected the trial in United States v. Brice, 19 M.J. 170 (C.M.A.1985). In Brice, court members were allowed to attend a lecture by the Commandant of the Marine Corps in which the Commandant discussed the drug problem in the military. The accused in Brice was charged with committing drug related offenses. Based on these facts, the Court of Military Appeals authorized a rehearing; the court did not reach the issue of command influence. Instead, the court based its decision — on the peculiar timing and subject of the Commandant’s lecture, "particularly as they affect[ed] the minds — however subtly or imperceptibly — of the triers of fact.” 19 M.J. at 172 n. 3.
In this case many connected with the trial— the accuser, those who made recommendations regarding the referral, and those who might be witnesses — were either participants or observers of appellant’s apprehension and ceremonial "drumming out” of the unit. While Colonel Beavers’ statements, in and of themselves, were highly inappropriate, his actions were far worse. The events at Pinder Barracks were an unprecedented, orchestrated "drumming out” done in a "published” manner where actions speak louder than words. The lapse of time between the mass apprehension and appellant’s trial does not distinguish this case from Brice. The presence of the “Peyote Platoon” was a constant reminder that Colonel Beavers’ had denounced the apprehended individuals as unfit to be in the unit. I have no doubt that this incident would appear in the mind of the "public” (as defined by the majority) to directly affect the trial process.


. “[Sjubordinates subjected to such pressures often are faced with conflicting concerns for their careers and the desire to do the right thing and may not be able to accurately discern the effects of their superiors’ conduct.” United States v. Treakle, 18 M.J. 646, 667 (A.C.M.R. 1984) (Yawn, J., concurring in part and dissenting in part).


. Depending on the circumstances of a given case and the context in which an allegation of unlawful command influence is made, the bur*897den of producing evidence should initially fall on the party who is in the best position to supply such evidence. For example, where an accused alleges that he was deprived of character witnesses, he should furnish the names of such witnesses and the particulars of their testimony.